Citation Nr: 1760637	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  The Veteran expressed timely disagreement with this denial, and the present appeal ensued.

In September 2014, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for October 2017, but the Veteran did not appear at hearing or provide good cause for his failure to appear.  Accordingly, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is unfortunate, the Board finds that further development is required before the Veteran's appeal can be adjudicated.  

The record reflects that the Veteran experienced in-service noise exposure as his military occupational specialty was radioman.  A copy of a November 2012 VA examination report shows that he currently meets the criteria for diagnoses of a bilateral hearing loss disability under 38 C.F.R. § 3.385 and tinnitus.  As such, the question for the Board is whether either of these disabilities is proximately due to, or the result of, any incident of his service.  

The nexus opinions offered by the VA examiner at the November 2012 VA examination are inadequate for the purpose of adjudicating the appeal.  Specifically, the examiner opined that although the Veteran incurred in-service noise exposure, the etiology of the hearing loss could not be determined without resort to mere speculation because the disability "could be the result of aging."  The examiner also indicated that tinnitus is not due to service because the timeframe of onset is 26 years after military discharge, based on the Veteran's report that his tinnitus began about 40 years ago.

Regarding the issue of entitlement to service connection for a hearing loss disability, the United States Court of Appeals for Veterans Claims has held that speculative opinions may be adequate if accompanied by an explanation for the need for such speculation, Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board concludes that the November 2012 examiner's explanation is not accompanied by a sufficient explanation, particularly as it does not reflect consideration of the Veteran's reported history (i.e. unprotected exposure to excessive noise in service from guns and as a radio operator and a lack of post-service civilian noise exposure as an accountant) which is deemed credible.  Further, with regard to tinnitus, the opinion relies solely upon the lack of any notation of tinnitus in service and at separation; thus, the opinion is inadequate.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992) (the absence of a hearing loss disability in service is not in and of itself fatal to claims for service connection); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

For these reasons, a remand for a new opinion with adequate rationale is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or identify any pertinent evidence not already of record.  After obtaining authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified, as well as outstanding VA treatment and evaluation records relating to his hearing loss and tinnitus.  All records secured should be associated with the claims file.

2.  Obtain an addendum opinion regarding the etiology of the Veteran's current hearing loss and tinnitus from the November 2012 VA examiner.  If that examiner is unavailable, the opinion should be provided by an equally suitable examiner.  The need for an audiological examination is left to the discretion of the examiner.  The examiner is to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner is to address the following:  

a)  State whether it is at least as likely as not that the Veteran's bilateral hearing loss disability is the result of his military service, including noise exposure.  

b)  State whether it is at least as likely as not that the Veteran's tinnitus is the result of his military service, including noise exposure.  

The examiner is advised that the Veteran's noise exposure in service has been conceded based on his military occupational specialty.  His report of unprotected exposure to noise in service is deemed credible and he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner is further advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should discuss medically known or theoretical causes of noise-induced hearing loss and tinnitus, as distinguished from hearing loss and tinnitus from other causes, in determining the likelihood that this particular Veteran's current hearing loss and/or tinnitus are related to his noise exposure in service.  

If any of the requested opinions cannot be provided without resort to mere speculation, the examiner should clearly indicate why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

If the examiner determines that there is a need for an audiological examination, the Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on the issues on appeal.  38 C.F.R. § 3.655 (2017); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

3.  When the development requested has been completed, the case should be readjudicated on the basis of additional evidence.  If either benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


